PER CURIAM:
The respondent in May of 1973 ordered certain welding rods from the claimant, and these welding rods were shipped to the West Virginia Penitentiary on May 25, 1973 and were accepted by the respondent. The claimant submitted an invoice dated May 25, 1973 for these rods, but for some unexplainable reason the invoice in the amount of $25.70 was not paid. The record reflects that sufficient funds in the respondent’s current expense appropriation *98for fiscal year 1972-73 were expired from which this invoice could have been paid, and the Court accordingly makes an award in favor of the claimant in the amount of $25.70.
Award of $25.70.